Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 1/20/22 is acknowledged.  The traversal is on the ground(s) that the alternate inventions do not present a search burden. This is not found persuasive at least because Inventions II and III don’t even concern implementation of positive decoys attached to the system or orientation with regards to an actual water line, etc. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangements recited in claims 3 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flake US 9,814,229.

Regarding claim 1, Flake discloses a waterfowl decoy deployment system comprising: 
a hub defining an interior chamber (inherently understood to those with ordinary skill in the art as 34 in figure 4);
a hub cap coupled to said hub and configured to at least partially define said interior chamber (a top portion of 34);
a plurality of arms coupled to said hub such that said plurality of arms extend radially outward from said hub (35/36); and 
a thrust device coupled to said hub such that said thrust device is positioned outside said chamber, wherein said thrust device is configured to rotate about an axis to induce motion to said hub and said plurality of arms (38 figure 4).

Regarding claim 2, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a power source coupled to said thrust device, wherein said power source is configured to provide electrical power to said thrust device (16 figure 5).

Regarding claim 4, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a programming device coupled to said thrust device, wherein said programing device is configured to control operation of said thrust device (15 figure 5).

Regarding claim 5, Flake discloses the waterfowl decoy deployment system in accordance with Claim 4, wherein said programming device is wirelessly coupled to said thrust device (via remote control unit as represented in figure 5).



Regarding claim 11, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a rotating shaft positioned between said thrust device and said hub, and wherein rotation of said rotating shaft facilitates rotation of said hub (30 figures 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flake in view of Bullerdick US 2017/0099831.

Regarding claim 3, Flake teaches the waterfowl decoy deployment system in accordance with Claim 2 but does not specify wherein said hub is configured to house said power source within said interior chamber, wherein at least a portion of said hub is configured to be submerged beneath a water line.
Bullerdick; however, does teach such an arrangement (figures 6-10). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an arrangement, in order to meet user design requirements, etc.; since all the claimed elements were known 

Regarding claim 7, Flake teaches the waterfowl decoy deployment system in accordance with Claim 1 but does not specify further comprising: a power source housed within said interior chamber and coupled to said thrust device, wherein said power source is configured to provide electrical power to said thrust device; and a programming device housed within said interior chamber and coupled to said thrust device, wherein said programing device is configured to control operation of said thrust device (figure 5).
Bullerdick; however, does teach/suggest such an arrangement (figures 6-10). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an arrangement, in order to meet user design requirements, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.      

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Flake.

Regarding claim 6, Flake teaches the waterfowl decoy deployment system in accordance with Claim 4, but does not specify wherein said programming device is configured to change the direction of rotation of said thrust device about said axis.
However, such programmable functions are well known to those with ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to include such functions, in order to further diversify the “swimming” of the decoys to enhance reality of the decoys, etc.


but does not specify a plurality of decoy tethers, wherein each waterfowl decoy of said plurality of waterfowl decoys is coupled to a respective arm of said plurality of arms using a decoy tether of said plurality of decoy tethers within the same embodiment.
Flake however does disclose use of tethers (figure 6A, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such tethers, in order to enhance movement of the decoys on the water, as described by Flake, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,729,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely slightly broader in requiring only a single thrust device performing the identical functions of the dual thrust devices of the references claims, etc.

Response to Arguments
Applicant's arguments filed 9/13/21 and 1/20/22 have been fully considered but they are both not convincing (as addressed in the Election section of this action) and moot in light of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644